        Case 4:18-cr-00575 Document 49 Filed in TXSD on 11/16/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 UNITED STATES OF AMERICA,                       §                             Case 4:18-cr-00575
                                                 §
          Plaintiff,                             §
                                                 §
 v.                                              §
                                                 §
 JACK STEPHEN PURSLEY,                           §
                                                 §
          Defendant.                             §


                        DEFENDANT’S NOTICE OF EXPERT WITNESS

PLEASE TAKE NOTICE, The Defendant, Jack Stephen Pursley, hereby gives his notice of expert

witnesses, pursuant to Fed. R. Crim. Pro. 16(b).

      1. Ron Braver. Mr. Braver is a C.P.A. and former Special Agent. The Court will find

         attached as exhibit “1” copy of Mr. Braver’s curriculum vitae.

             a. At trial, Pursley anticipates that Mr. Braver will testify as a rebuttal summary

                  witness and about tax procedures.

      2. Janet McHard. Ms. McHard is a C.P.A. and private investigator. The Court will find

         attached as exhibit “2” a copy of Ms. McHard’s curriculum vitae.

             a. At trial, Pursley anticipates that Ms. McHard will testify as rebuttal, about CPA

                  ethics and about tax computations.

      3. Stephen Grace., Ph.D. Mr. Grace holds a Ph.D. in economics from the University of

         Houston. The Court will find attached as exhibit “3” a copy of Mr. Grace’s curriculum

         vitae.

             a. At trial, Pursley anticipates Mr. Grace to testify as rebuttal and about common

                  business practices, real estate transactions and stock transactions specifically

                                              Page 1 of 2
      Case 4:18-cr-00575 Document 49 Filed in TXSD on 11/16/18 Page 2 of 2



               related to this case.



Respectfully submitted on November 16, 2018
                                                     MINNS & ARNETT

                                                     s/ Ashley Blair Arnett
                                                     Michael Louis Minns
                                                     State Bar No. 14184300
                                                     mike@minnslaw.com
                                                     Ashley Blair Arnett
                                                     State Bar No. 24064833
                                                     ashley@minnslaw.com
                                                     9119 S. Gessner, Suite 1
                                                     Houston, Texas 77074
                                                     Telephone: (713) 777-0772
                                                     Telecopy: (713) 777-0453
                                                     Attorneys for Jack Stephen Pursley




                                 CERTIFICATE OF SERVICE

This is to certify that on this the 16th day of November 2018, a true and correct copy of the above
and foregoing instrument was served upon all counsel of record.

                                                     /s/ Ashley Blair Arnett
                                                     Ashley Blair Arnett




                                             Page 2 of 2
